These cases are before us on plaintiff's exception to the sustaining of the defendant's demurrer to the complaint. The action in each case is in tort, founded on G.L. 6888, in which plaintiff seeks to recover the amount of a postdated check. The cases were argued and submitted with the case between the same parties reported in 99 Vt. 255, 133 A. 742, where the same questions were presented that are involved here, and the decision therein controlling. The result there reached requires an affirmance of the judgment below in these cases.
Judgments affirmed and causes remanded.